Citation Nr: 1211845	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from July 1950 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has current pathology of both eyes that is related to treatment he received in service in 1954.  The Veteran's complete service treatment records are not available, however an April 1960 reenlistment report of medical history noted the Veteran reported a history of eye trouble in 1954.  A notation by the physician elaborating on the Veteran's report appears to refer to an eye operation in 1954.  On the report of medical history completed by the Veteran at his retirement from service in April 1970, he noted a history of eye trouble and indicated being seen for his eyes within the past five years.  The reviewing physician noted that the Veteran had needed glasses for eye trouble.  Eyes were noted as normal, right eye distant vision was noted as 20/25, and left eye distant vision as 20/20 on the retirement examination in April 1970.

A May 2006 VA ophthalmology consultation noted a history of surgery for pterygium excision from the right eye in 1953 and from the left eye in 1972.  Early cataracts both eyes and hyperopia/presbyopia both eyes were noted.

The Veteran underwent surgery for removal of cataracts from both eyes in February 2007.  More recent private eye treatment records include diagnoses of dry eye syndrome, blepharitis, Sjogren's syndrome, and keratoconjunctivitis.

The Veteran has not been provided with a VA examination to assess whether any current pathology of either eye may be related to any inservice cause, including the reported surgery in approximately 1954.  Therefore, the Board finds that an examination is necessary in this case to properly assess the Veteran's claim.  38 C.F.R. § 3.159(c) (4).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA ophthalmology examination to determine whether the Veteran has any current pathology of either eye that is related to his apparent inservice eye operation in approximately 1954.  The claims file must be made available to the examiner for review prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  All current pathology of either eye should be identified.

Based on the examination and review of the record, the examiner is requested to provide an opinion as whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that any current pathology of either eye had its onset during active service or is related to the claimed 1954 eye operation.

A detailed rationale for any opinion expressed should be provided.

2.  Thereafter, readjudicate the Veteran's claim.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



